Citation Nr: 1746615	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-26 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a skin disability, to include chloracne.

3.  Entitlement to service connection for a peripheral neuropathy in the left lower extremity, to include as secondary to Type 2 diabetes.

4.  Entitlement to service connection for a peripheral neuropathy in the right lower extremity, to include as secondary to Type 2 diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from December 1966 to November 1968 and from February 1970 to March 1976.  He had service in the Republic of Vietnam.  The Veteran was awarded the Purple Heart Medal and the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appellant testified before the undersigned Veterans Law Judge at a March 2017 videoconference hearing. The Veteran's spouse was present at the hearing as an observer.  A hearing transcript has been associated with the claims file and reviewed.

The issues of entitlement to service connection for a gastrointestinal disorder; entitlement to service connection for a skin disability, to include chloracne; and entitlement to service connection for a peripheral neuropathy in the right lower extremity, to include as secondary to Type 2 diabetes, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran has diabetic neuropathy in the left foot.

2.  The Veteran is service connected for Type 2 diabetes.


CONCLUSION OF LAW

The criteria for service connection for a peripheral neuropathy in the left lower extremity have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a peripheral neuropathy in the left lower extremity.  After reviewing the pertinent medical and lay evidence of record, the Board grants the claim.  The reasons and bases for this decision will be explained below.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants service connection for a peripheral neuropathy in the left lower extremity, a full award of the benefits sought on appeal with respect to the peripheral neuropathy in the left lower extremity, a discussion on the Board's compliance with VA's duties on this issue is moot.

As such, the Board will proceed to the merits of this appeal.

II.  Service Connection for a Peripheral Neuropathy in the Left Lower Extremity

A.  Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. at 448-49; 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.




B.  Analysis

The Board finds that the evidence shows that the Veteran meets the requirements for service connection on a secondary basis and that service connection for a peripheral neuropathy in the left lower extremity is thus warranted.

First, the evidence shows that the Veteran has diabetic neuropathy in the left foot.  A VA examiner diagnosed diabetic neuropathy in the left foot in April 2017.  05/11/2017, VBMS entry, C&P Exam (DBQ NEURO Diabetic Sensory-Motor Peripheral Neuropathy), at 1.  Second, the Veteran is service-connected for Type 2 diabetes.  Third, because the Veteran's left foot neuropathy is diabetic, the Veteran's neuropathy is the result of his service-connected Type 2 diabetes, and the record does not suggest the neuropathy was related to any other disability.  As all three elements under Allen have been met, service connection for a peripheral neuropathy in the left lower extremity is warranted.


ORDER

Service connection for a peripheral neuropathy in the left lower extremity as secondary to Type 2 diabetes is granted.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues of entitlement to service connection for a gastrointestinal disorder; entitlement to service connection for a skin disability, to include chloracne; and entitlement to service connection for a peripheral neuropathy in the right lower extremity, to include as secondary to Type 2 diabetes.

The Veteran is presumed to have been exposed to an herbicide agent during his active service.  In this regard, the record shows that he served in the Republic of Vietnam in May 1968 (08/21/2014, VBMS entry, STR - Medical (File A), at 87), and there is no affirmative evidence in the record to establish that he was not exposed to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

With respect to the issue of entitlement to service connection for a gastrointestinal disorder, although the Veteran is presumed to have been exposed to an herbicide agent while serving in the Republic of Vietnam, gastrointestinal disorders are not listed as being presumed to be service connected under 38 C.F.R. § 3.309(e).  However, even with respect to disorders not designated as presumptive, the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the Veteran was seen by VA for abdominal pain and constipation during the period on appeal.  E.g., 05/17/2017, VBMS entry, CAPRI, at 15 (April 2017), 206-08 (December 2010).  Due to intermittent gastrointestinal complaints, a colonoscopy was requested in April 2013.  Id. at 165.  At the March 2017 Board hearing, the Veteran indicated he has had continuous gastrointestinal problems since service, including gas and pain in the upper and lower quadrants.  03/03/2017, VBMS entry, Hearing Transcript, at 9-10.  He also reported loose stools.  Id. at 10.  

The Veteran's service treatment records reflect complaints of diarrhea, frequent indigestion, stomach pain, and vomiting.  08/21/2014, VBMS entry, STR - Medical (File A), at 20 (complaints of stomach pain and vomiting in January 1973); 08/21/2014, VBMS entry, STR - Medical (File B), at 28 (complaints of diarrhea in February 1967), 41-42 (Veteran reported frequent indigestion in an October 1968 medical history report, which was noted by the examiner).  The Veteran indicated at the March 2017 Board hearing that his gastrointestinal problems began during his service in Vietnam.  03/03/2017, VBMS entry, Hearing Transcript, at 9.  While the evidence is insufficient to grant service connection, competent evidence of the Veteran's gastrointestinal symptoms, coupled with his in-service exposure to herbicide agents and complaints of diarrhea, frequent indigestion, stomach pain, and vomiting, does indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Moreover, VA treatment records from December 2010 reflect that the Veteran underwent a colonoscopy approximately ten years prior.  05/17/2017, VBMS entry, CAPRI, at 207.  That colonoscopy is not of record in the claims file.  Because the colonoscopy would pertain to his treatment for gastrointestinal symptoms after service, they would be relevant to the appellant's claim.  Therefore, efforts should be made to locate them.

With respect to the issue of entitlement to service connection for a skin disability, to include chloracne, the Veteran has reported itching skin that worsens during the winter.  03/03/2017, VBMS entry, Hearing Transcript, at 7, 13.  When, as here, a Veteran is presumed to have been exposed to an herbicide agent while serving in the Republic of Vietnam, then chloracne or any other acneform disease consistent with chloracne shall be presumed to be service connected.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  A VA examination is necessary to address whether the Veteran's skin condition is chloracne or an acneform disease consistent with chloracne.

Moreover, as noted earlier, even with respect to disorders not designated as presumptive, the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.  In this regard, the Veteran's service treatment records indicate that he had boils.  08/21/2014, VBMS entry, STR - Medical (File A), at 12-13, 43-44; 08/21/2014, VBMS entry, STR - Medical (File B), at 29-30.  Moreover, during his service in March 1972 he sought treatment for blistering in the right foot.  08/21/2014, VBMS entry, STR - Medical (File A), at 32.  After service, he complained of a lesion in the axillary region of the left arm in December 2014.  05/17/2017, VBMS entry, CAPRI, at 112.  While the evidence is insufficient to grant service connection, competent evidence of the Veteran's skin symptoms, coupled with his in-service exposure to herbicide agents and complaints of boils and blistering in the right foot, does indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  McLendon, 20 Vet. App. at 81-83.

Furthermore, the Veteran indicated treatment for chloracne from VA since April 2006.  11/15/2010, VBMS entry, VA 21-4142, Authorization for Release of Information, at 1.  However, the claims file contains VA treatment records dating from June 2007.  Because such records from April 2006 would pertain to his treatment for a skin disability after service, they would be relevant to the appellant's claim.  Therefore, efforts should be made to locate them.

With respect to the issue of entitlement to service connection for a peripheral neuropathy in the right lower extremity, to include as secondary to Type 2 diabetes, a VA examination conducted in July 2016 indicated severe pain (both constant and intermittent) and paresthesia and/or dysesthesia in the right lower extremity.  08/03/2016 C&P Exam (DBQ NEURO Peripheral Nerves), at 1-2.  Muscle strength testing revealed palpable or visible muscle contraction, but no joint movement in the right ankle plantar extension, as well as active movement against some resistance.  Id. at 2.  The Veteran's right knee and right ankle reflexes were hypoactive.  Id. at 3.  Moreover, during service the Veteran complained of cramps in his legs in October 1968.  08/21/2014, VBMS entry, STR - Medical (File B), at 18.  At his February 1976 exit examination, he indicated he had a health issue in his right ankle and that he had cramps in his legs and foot trouble.  08/21/2014, VBMS entry, STR - Medical (File A), at 3-4.  Furthermore, at the March 2017 Board hearing, the Veteran indicated that he fell ten feet on his back around 1967 or 1968 with a radio on his back; since then, he began to notice problems with his lower extremities from the legs and ankles.  03/03/2017, VBMS entry, Hearing Transcript, at 3-5, 17.  His representative also noted subsequent, repeated stresses of combat.  Id. at 17.  While the evidence is insufficient to grant service connection, competent evidence of the Veteran's peripheral nerve conditions in the right lower extremity, coupled with his in-service fall and complaints of leg problems reflected in service treatment records, does indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  McLendon, 20 Vet. App. at 81-83.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.  The Board notes that the Veteran indicated that many of his records (medical and otherwise) were lost in the Republic of Vietnam.  11/17/1980, VBMS entry, VA 21-4138, Statement in Support of Claim, at 1.  There is no evidence that those records were lost by any fault of the Veteran.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365, 368 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from April 2006 to June 2007 and from April 2017 to the present.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA, including any colonoscopy he underwent around the year 2000.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his gastrointestinal disability.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Are any gastrointestinal disabilities shown or treated at any time during the claim period (from September 2010 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include conceded herbicide exposure therein?

Consider all lay and medical evidence, including the VA medical records reflecting treatment for abdominal pain and constipation.  Consider also the Veteran's contentions that he has had continuous gastrointestinal problems since service, including gas and pain in the upper and lower quadrants, since his service in the Republic of Vietnam.  Moreover, consider the Veteran's service treatment records reflecting complaints of diarrhea, frequent indigestion, stomach pain, and vomiting.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his skin disability.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Are any of the skin disorders shown or treated at any time during the claim period (from September 2010 to the present) at least as likely as not diagnosable as chloracne or any other acneform disease consistent with chloracne?

 b.  If not, are any skin disorders shown or treated at any time during the claim period (from September 2010 to the present), to include itching and lesions, at least as likely as not related to active service, to include conceded herbicide exposure therein?

Consider all lay and medical evidence, including the Veteran's contentions that he has itching rashes that worsen during the winter.  Consider also his service treatment records, which note he had boils.  Moreover, consider his two in-service visits in March 1972 for right foot blistering.  Consider also his complaint of a lesion in the axillary region of the left arm in December 2014.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his peripheral neuropathy in the right lower extremity.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is any peripheral neuropathy in the right lower extremity shown or treated at any time during the claim period (from September 2010 to the present) at least as likely as not related to active service, to include conceded herbicide exposure therein?

 b. Is any peripheral neuropathy in the right lower extremity shown or treated at any time during the claim period (from September 2010 to the present) at least as likely as not (50 percent or greater probability) caused by the Veteran's Type 2 diabetes?

c.  Has any peripheral neuropathy in the right lower extremity shown or treated at any time during the claim period (from September 2010 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's Type 2 diabetes?  If aggravation is found, provide baseline levels of the peripheral neuropathy in the right lower extremity prior to aggravation.

Consider all lay and medical evidence, including findings from VA neurological examinations conducted in November 2010, July 2016, and April 2017.  Consider also service treatment records reflecting leg cramps and foot trouble.  Moreover, consider the Veteran's contentions of falling ten feet, with the radio on his back, during service leading to problems in his legs.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5.  After all development has been completed and returned from steps 1-3 above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


